Citation Nr: 0117810	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  98-19 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claims of service connection for 
residuals of a broken neck, a right hand disorder, headaches, 
residuals of a left leg injury and a back disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a stomach disorder, 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
December 1945.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
RO.  

A videoconference hearing was conducted in May 1999 by the 
undersigned Acting Member of the Board.  

In June 2000, the Board declined to reopen the claims of 
service connection for residuals of a broken neck, a right 
hand disorder, headaches, residuals of a left leg injury and 
a back disorder.  The Board also denied service connection 
for PTSD, pinched nerves and a stomach disorder.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In a December 2000 Order, the Court granted a joint motion 
for remand of three issues and dismissal of the issue of 
service connection for pinched nerves.  The Board's decision 
was vacated to that extent and remanded for additional 
proceedings.  


REMAND

In April 2001, the veteran's representative requested to have 
the appeal scheduled for a videoconference hearing.  See 
38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.704, 20.1304(a) (2000).  The RO should arrange for such 
a hearing.  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED for the following 
action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
videoconference hearing before a Member 
of the Board.  All indicated development 
should be undertaken in this regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




